            Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 1 of 31




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION



 PARKERVISION, INC.,

                              Plaintiff,

                  v.
                                                        Case No. 6:20-cv-00870
 HISENSE CO., LTD. and HISENSE
                                                        JURY TRIAL DEMANDED
 VISUAL TECHNOLOGY CO., LTD.
 (F/K/A QINGDAO HISENSE
 ELECTRONICS CO., LTD. and
 HISENSE ELECTRIC CO., LTD.)

                             Defendants.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff ParkerVision, Inc. (“ParkerVision”), by and through its undersigned

counsel, files this Complaint against Defendants Hisense Co., Ltd. and Hisense Visual

Technology Co., Ltd. (f/k/a Qingdao Hisense Electronics Co., Ltd. and Hisense

Electric Co., Ltd.) (collectively, “Hisense” or “Defendants”) for patent infringement of

United States Patent Nos. 6,049,706; 6,266,518; 6,580,902; 7,110,444; 7,292,835; 8,588,725;

8,660,513; 9,118,528; 9,246,736 and 9,444,673 (the “patents-in-suit”) and alleges as

follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.
             Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 2 of 31




                                           PARTIES

        2.       Plaintiff ParkerVision is a Florida corporation with its principal place of

business at 9446 Philips Highway, Jacksonville, Florida 32256.

        3.       Defendant Hisense Co., Ltd. is a foreign corporation duly organized and

existing under the laws of the People’s Republic of China, with a principal place of

business at Hisense Tower, No. 17 Donghaixi Road, Qingdao, Shandong Province,

266071, P.R. China. Hisense Co., Ltd. is a parent corporation of Defendant Hisense

Visual Technology Co., Ltd.

        4.       Defendant Hisense Visual Technology Co., Ltd. is a foreign corporation

duly organized and existing under the laws of the People’s Republic of China, with a

principal place of business at No. 218, Qianwangang Road, Economic and Technological

Development Zone, Qingdao, Shandong Province, 266555, P.R. China. Hisense Visual

Technology Co., Ltd. formerly did business under the names Qingdao Hisense

Electronics Co., Ltd. and Hisense Electric Co., Ltd.

        5.       On information and belief, Defendants act in concert to design,

manufacture, sell, offer for sale, import, distribute, advertise, and/or otherwise promote

the accused infringing products in the United States, the State of Texas, and this judicial

district.

                                JURISDICTION AND VENUE

        6.       This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a) because the action arises under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.


                                                2
            Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 3 of 31




       7.        Hisense is subject to this Court’s personal jurisdiction in accordance with

due process and/or the Texas Long-Arm Statute. See Tex. Civ. Prac. & Rem. Code §§

17.041 et seq.

       8.        This Court has personal jurisdiction over Hisense because Hisense has

sufficient minimum contacts with this forum as a result of business conducted within

the State of Texas and this judicial district. In particular, this Court has personal

jurisdiction over Hisense because, inter alia, Hisense, on information and belief, has

substantial, continuous, and systematic business contacts in this judicial district, and

derives substantial revenue from goods provided to individuals in this judicial district.

       9.        Hisense has purposefully availed itself of the privileges of conducting

business within this judicial district, has established sufficient minimum contacts with

this judicial district such that it should reasonably and fairly anticipate being hauled

into court in this judicial district, has purposefully directed activities at residents of this

judicial district, and at least a portion of the patent infringement claims alleged in this

Complaint arise out of or are related to one or more of the foregoing activities.

       10.       This Court has personal jurisdiction over Hisense because Hisense

(directly and/or through its subsidiaries, affiliates, or intermediaries) has committed

and continues to commit acts of infringement in this judicial district in violation of at

least 35 U.S.C. § 271(a). In particular, on information and belief, Hisense uses, sells,

offers for sale, imports, advertises, and/or otherwise promotes infringing products in

the United States, the State of Texas, and this judicial district.




                                               3
         Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 4 of 31




       11.    Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) – (d)

and/or 1400(b). Hisense is registered to do business in the State of Texas, maintains a

regular and established place of business within this judicial district, and has committed

acts of infringement in this judicial district.

                                      BACKGROUND

       12.    In 1989, Jeff Parker and David Sorrells started ParkerVision in

Jacksonville, Florida. Through the mid-1990s, ParkerVision focused on developing

commercial video cameras, e.g., for television broadcasts. The cameras used radio

frequency (RF) technology to automatically track the camera’s subject.

       13.    When developing consumer video cameras, however, ParkerVision,

encountered a problem – the power and battery requirements for RF communications

made a cost effective, consumer-sized product impractical. So, Mr. Sorrels and

ParkerVision’s engineering team began researching ways to solve this problem.

       14.    At the time, a decade’s-old RF technology called super-heterodyne

dominated the consumer products industry. But this technology was not without its

own problems – the circuity was large and required significant power.

       15.    From 1995 through 1998, ParkerVision engineers developed an innovative

method of RF direct conversion by a process of sampling a RF carrier signal and

transferring energy to create a down-converted baseband signal.

       16.    After creating prototype chips and conducting tests, ParkerVision soon

realized that its technology led to improved RF receiver performance, lower power




                                                  4
         Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 5 of 31




consumption, reduced size and integration benefits. In other words, RF receivers could

be built smaller, cheaper and with greater improved performance.

       17.    ParkerVision’s innovations did not stop there. ParkerVision went on to

develop additional RF down-conversion technologies, RF up-conversion technologies

and other related direct-conversion technologies. ParkerVision also developed

complementary wireless communications technologies that involved interactions,

processes, and controls between the baseband processor and the transceiver, which

improved and enhanced the operation of transceivers that incorporate ParkerVision’s

down-converter and up-converter technologies. To date, ParkerVision has been granted

over 200 patents related to its innovations including, the patents-in-suit.

       18.    ParkerVision’s technology helped make today’s wireless devices, such as

televisions, a reality by enabling RF chips used in these devices to be smaller, cheaper,

and more efficient, and with higher performance.

                                        HISENSE

       19.    Hisense Co., Ltd. is a Chinese multinational electronics company

headquartered in Qingdao, China. On information and belief, Hisense Visual

Technology Co., Ltd. is a subsidiary of Hisense Co., Ltd.

       20.    On information and belief, since at least 2010, Hisense (or those acting on

its behalf) has made, used, sold, offered for sale and/or imported televisions (“Hisense

TVs”) in/into the United States. https://hdguru.com/hisense-targets-the-us-hdtv-

market/.




                                             5
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 6 of 31




      21.    On information and belief, from 2015 to 2019, Hisense entered into a

brand licensing agreement with Sharp Electronics Corporation and/or Sharp

Corporation through which Hisense sold Sharp-branded televisions (“Sharp TVs”) in

the United States. https://www.lifewire.com/hisense-now-has-sharp-assets-1847076.

Hereinafter Hisense TVs and Sharp TVs are collectively referred to as “Hisense

Products.”

      22.    Hisense Products can be purchased through retailers throughout the

United States including, without limitation, Best Buy, Target, Walmart, Costco, BJ

Wholesale, B&H and PC Richards & Sons.

      23.    In 2019, Hisense was the fastest growing Top 6 TV brand in the United

States by units and dollars. https://www.hisense-usa.com/televisions/all-tvs.

      24.    Hisense Products include modules containing Wi-Fi chips including,

without limitation, MediaTek MT7612UN and Realtek RTL8812BU (each a “Hisense

Chip”; collectively, the “Hisense Chips”). Hisense Chips provide wireless connectivity

for Hisense Products.




                                           6
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 7 of 31




      25.   Below is an image from a Sharp-branded Hisense television model no. LC-

55P6000U.




      26.   The label on the Sharp TV indicates the inclusion of a 2AJVQ-

ZDGFMT7612U module (shown in the red box (above)). On information and belief, the

2AJVQ-ZDGFMT7612U module includes a MediaTek MT7612UN chip.




                                         7
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 8 of 31




                https://fccid.io/2AJVQ-ZDGFMT7612U/Internal-
                Photos/Internal-Photos-3377285




      27.   On information and belief, Hisense Products also include modules (e.g.,

PPQ-WN4519L) containing Realtek Wi-Fi chips. On information and belief, the PPQ-

WN4519L module includes a Realtek RTL8812BU chip.




                                          8
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 9 of 31




                          https://fccid.io/PPQ-WN4519L/Internal-
                          Photos/Internal-Photos-3283972




                              THE ASSERTED PATENTS

                           United States Patent No. 6,049,706

      28.    On April 11, 2000, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 6,049,706 (“the ‘706 patent”) entitled

“Integrated Frequency Translation and Selectivity” to inventor Robert W. Cook et al.

      29.    The ‘706 patent is presumed valid under 35 U.S.C. § 282.

      30.    ParkerVision owns all rights, title, and interest in the ‘706 patent.

                           United States Patent No. 6,266,518

      31.    On July 24, 2001, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 6,266,518 (“the ‘518 patent”) entitled “Method

and System for Down-Converting Electromagnetic Signals by Sampling and Integrating

Over Apertures” to inventor David F. Sorrells et al.

      32.    The ‘518 patent is presumed valid under 35 U.S.C. § 282.

      33.    ParkerVision owns all rights, title, and interest in the ‘518 patent.


                                            9
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 10 of 31




                            United States Patent No. 6,580,902

       34.    On June 17, 2003, the United States Patent and Trademark Office duly and

legally issued United States Patent No. 6,580,902 (“the ‘902 patent”) entitled “Frequency

Translation Using Optimized Switch Structures” to inventor David F. Sorrells et al.

       35.    The ‘902 patent is presumed valid under 35 U.S.C. § 282.

       36.    ParkerVision owns all rights, title, and interest in the ‘902 patent.

                              United States Patent No. 7,110,444

       37.    On September 19, 2006, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 7,110,444 (“the ‘444 patent”) entitled

“Wireless Local Area Network (WLAN) Using Universal Frequency Translation

Technology Including Multi-Phase Embodiments and Circuit Implementations” to

inventor David F. Sorrells et al.

       38.    The ‘444 patent is presumed valid under 35 U.S.C. § 282.

       39.    ParkerVision owns all rights, title, and interest in the ‘444 patent.

                              United States Patent No. 7,292,835

       40.    On November 6, 2007, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 7,292,835 (“the ‘835 patent”) entitled

“Wireless and Wired Cable Modem Applications of Universal Frequency Translation

Technology” to inventor David F. Sorrells et al.

       41.    The ‘835 patent is presumed valid under 35 U.S.C. § 282.

       42.    ParkerVision owns all rights, title, and interest in the ‘835 patent.




                                             10
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 11 of 31




                           United States Patent No. 8,588,725

      43.    On November 19, 2013, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 8,588,725 (“the ‘725 patent”) entitled

“Apparatus, System, and Method For Down Converting and Up-Converting

Electromagnetic Signals” to inventor David F. Sorrells et al.

      44.    The ‘725 patent is presumed valid under 35 U.S.C. § 282.

      45.    ParkerVision owns all rights, title, and interest in the ‘725 patent.

                           United States Patent No. 8,660,513

      46.    On February 25, 2014, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 8,660,513 (“the ‘513 patent”) entitled

“Method and System for Down-Converting an Electromagnetic Signal, and Transforms

for Same, and Aperture Relationships” to inventor David F. Sorrells et al.

      47.    The ‘513 patent is presumed valid under 35 U.S.C. § 282.

      48.    ParkerVision owns all rights, title, and interest in the ‘513 patent.

                           United States Patent No. 9,118,528

      49.    On August 25, 2015, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 9,118,528 (“the ‘528 patent”) entitled

“Method and System for Down-Converting an Electromagnetic Signal, and Transforms

for Same, and Aperture Relationships” to inventor David F. Sorrells et al.

      50.    The ‘528 patent is presumed valid under 35 U.S.C. § 282.

      51.    ParkerVision owns all rights, title, and interest in the ‘528 patent.




                                            11
          Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 12 of 31




                            United States Patent No. 9,246,736

       52.    On January 26, 2016, the United States Patent and Trademark Office duly

and legally issued United States Patent No. 9,246,736 (“the ‘736 patent”) entitled

“Method and System for Down-Converting an Electromagnetic Signal” to inventor

David F. Sorrells et al.

       53.    The ‘736 patent is presumed valid under 35 U.S.C. § 282.

       54.    ParkerVision owns all rights, title, and interest in the ‘736 patent.

                            United States Patent No. 9,444,673

       55.    On September 13, 2016, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 9,444,673 (“the ‘673 patent”) entitled

“Methods and Systems for Down-Converting a Signal Using a Complementary

Transistor Structure” to inventor David F. Sorrells et al.

       56.    The ‘673 patent is presumed valid under 35 U.S.C. § 282.

       57.    ParkerVision owns all rights, title, and interest in the ‘673 patent.

                                  CLAIMS FOR RELIEF

             COUNT I - Infringement of United States Patent No. 6,049,706

       58.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       59.    Hisense directly infringes (literally and/or under the doctrine of

equivalents) the ’706 patent by making, using, selling, offering for sale, and/or

importing in/into the United States products covered by at least claim 1 of the ’706

patent.



                                              12
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 13 of 31




       60.    Hisense products that infringe one or more claims of the ’706 patent

include, but are not limited to, the Hisense Products and any other Hisense device that

is capable of filtering and down-converting a higher-frequency signal to a lower-

frequency signal as claimed in the ’706 patent.

       61.    Each Hisense Chip is/includes an apparatus for filtering and down-

converting (e.g., a higher frequency RF signal to a lower frequency signal). Each

Hisense Chip includes a frequency translator, comprising a down-convert and delay

module to under-sample an input signal (e.g., high frequency RF signal) to produce an

input sample of a down-converted image of said input signal, and to delay said input

sample. Each Hisense Chip also includes a filter, comprising at least a portion of said

down-convert and delay module, at least one delay module to delay instances of an

output signal, and an adder (e.g., operational amplifier with parallel resistor-capacitor

feedback) to combine at least said delayed input sample with at least one of said

delayed instances of said output signal to generate an instance of said output signal.

       62.    The down-convert and delay module under-samples (e.g., at a sample rate

below the Nyquist rate) said input signal according to a control signal (e.g., local

oscillator (LO) signal), wherein a frequency of said control signal is equal to a frequency

of said input signal plus or minus a frequency of said down-converted image, divided

by n, where n represents a harmonic or sub-harmonic of said input signal.

       63.    ParkerVision has been damaged by the direct infringement of Hisense and

is suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.


                                            13
          Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 14 of 31




             COUNT II – Infringement of United States Patent No. 6,266,518

       64.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       65.    Hisense directly infringes (literally and/or under the doctrine of

equivalents) the ‘518 patent by making, using, selling, offering for sale, and/or

importing in/into the United States products covered by at least claim 67 of the ‘518

patent.

       66.    Hisense products that infringe one or more claims of the ‘518 patent

include, but are not limited to, the Hisense Products and any other Hisense device that

is capable of down-converting a higher-frequency signal to a lower-frequency signal as

claimed in the ‘518 patent.

       67.    Each Hisense Chip is/includes an apparatus for down-converting a

carrier signal (e.g., high frequency RF signal) to a lower frequency signal (e.g., baseband

signal). Each Hisense Chip has a universal frequency down-converter (UFD), including

a switch (e.g., transistor), an integrator (e.g., capacitor) coupled to said switch, a pulse

generator (e.g., LO and/or LO circuitry) coupled to said switch; and a reactive structure

(e.g., filter(s)) coupled to said UFD.

       68.    The pulse generator (e.g., LO and/or LO circuitry) outputs pulses (e.g.,

LO signal) to said switch at an aliasing rate that is determined according to a frequency

of the carrier signal +/− a frequency of the lower frequency signal) divided by N.

       69.    The pulses have apertures (e.g., 25% duty cycle) and cause said switch to

close and sample said carrier signal (e.g., high frequency RF signal). Energy is


                                              14
          Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 15 of 31




transferred from said carrier signal and integrated using said integrator (e.g., capacitor)

during apertures of said pulses, and said lower frequency signal (e.g., baseband signal)

is generated from the transferred energy.

       70.     The energy is transferred to a load (e.g., resistor) during an off-time (e.g.,

when the switch is open).

       71.     ParkerVision has been damaged by the direct infringement of Hisense,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

             COUNT III – Infringement of United States Patent No. 6,580,902

       72.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       73.     Hisense directly infringes (literally and/or under the doctrine of

equivalents) the ’902 patent by making, using, selling, offering for sale, and/or

importing in/into the United States products covered by at least claim 1 of the ’902

patent.

       74.     Hisense products that infringe one or more claims of the ’902 patent

include, but are not limited to, the Hisense Products and any other Hisense device that

is capable of down-converting a higher-frequency signal to a lower-frequency signal as

claimed in the ’902 patent.

       75.     Each Hisense Chip is/includes a circuit for down-converting an

electromagnetic signal (e.g., high frequency RF signal) to a lower frequency signal. Each

Hisense Chip includes an energy transfer module having a switch module (e.g., module


                                              15
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 16 of 31




with one or more transistors) and an energy storage module (e.g., module with one or

more capacitors). The energy transfer module of the Hisense Chip samples the

electromagnetic signal at an energy transfer rate (e.g., LO rate with a 25% duty cycle),

according to an energy transfer signal (e.g., LO signal), to obtain sampled energy. The

sampled energy is stored by said energy storage module (e.g., module with one or more

capacitors). A down-converted signal (e.g., baseband signal) is generated from the

sampled energy.

       76.    The energy transfer module of each Hisense Chip has transistors coupled

together. The transistors have a common first port, a common second port, and a

common control port. The electromagnetic signal is accepted at the common first port

and the sampled energy is present at the common second port.

       77.    The common control port accepts the energy transfer signal, which has a

control frequency that is substantially equal to said energy transfer rate.

       78.    Each of the transistors of the Hisense Chip has a drain, a source, and a

gate. The common first port couples together drains of the transistors, the common

second port couples together sources of the transistors, and the common control port

couples together gates of the transistors.

       79.    ParkerVision has been damaged by the direct infringement of Hisense and

is suffering and will continue to suffer irreparable harm and damages as a result of this

infringement.




                                             16
          Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 17 of 31




             COUNT IV - Infringement of United States Patent No. 7,110,444

       80.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       81.     Hisense directly infringes (literally and/or under the doctrine of

equivalents) the ’444 patent by making, using, selling, offering for sale, and/or

importing in/into the United States products covered by at least claim 2 of the ‘444

patent.

       82.     Hisense products that infringe one or more claims of the ’444 patent

include, but are not limited to, the Hisense Products and any other Hisense device that

is capable of down-converting a higher-frequency signal to a lower-frequency signal as

claimed in the ’444 patent.

       83.     Each Hisense Chip is/includes a wireless modem apparatus (e.g., a

modulation/demodulation device providing bi-directional, over-the-air data

transmission) having a receiver for frequency down-converting an input signal (e.g.,

high frequency RF signal). The receiver for frequency down-converting an input signal

includes a first frequency down-conversion module to down-convert the input signal,

wherein said first frequency down-conversion module down-converts said input signal

according to a first control signal (e.g., LO signal) and outputs a first down-converted

signal (e.g., baseband signal); a second frequency down-conversion module to down-

convert said input signal, wherein said second frequency down-conversion module

down-converts said input signal according to a second control signal (e.g., LO signal)

and outputs a second down-converted signal (e.g., baseband signal); and a subtractor


                                              17
           Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 18 of 31




module (e.g., module with differential amplifier) that subtracts said second down-

converted signal from said first down-converted signal and outputs a down-converted

signal.

          84.    The first frequency down-conversion module under-samples (e.g., at a

sample rate below the Nyquist rate) the input signal according to the first control signal,

and the second frequency down-conversion module under-samples samples (e.g., at a

sample rate below the Nyquist rate) the input signal according to said second control

signal.

          85.    ParkerVision has been damaged by the direct infringement of Hisense,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

                COUNT V - Infringement of United States Patent No. 7,292,835

          86.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

          87.    Hisense directly infringes the ’835 patent by making, using, selling,

offering for sale, and/or importing in/into the United States products covered by at

least claims 1 and 17 of the ’835 patent.

          88.    Hisense products that infringe one or more claims of the ’835 patent

include, but are not limited to, the Hisense Products and any other Hisense device that

is capable of down-converting a higher-frequency signal to a lower-frequency signal as

claimed in the ’835 patent.




                                               18
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 19 of 31




       89.    Hisense Products enable users to watch live TV and on demand

programming from their cable service providers over a wireless network.

https://www.hisense-usa.com/televisions/. Hisense Chips are configured to

function/capable of functioning as wireless cable modems. For example, Hisense Chips

provide a wireless connection to cable services.

       90.    Each Hisense Chip is/includes a cable modem (e.g., wireless modem for

communicating with a cable television network) for down-converting an

electromagnetic signal (e.g., a high frequency RF signal), having complex modulations

(e.g., QAM)), to a lower frequency signal. The electromagnetic signal is transmitted by a

wireless method to the cable modem.

       91.    Each Hisense Chip has (a) an oscillator (e.g., LO) to generate an in-phase

oscillating signal (e.g., in-phase LO signal), (b) a phase shifter (e.g., a flip-flop) to receive

the in-phase oscillating signal and to create a quadrature-phase oscillating signal (e.g.,

quadrature-phase LO signal), (c) a first frequency down-conversion module (e.g., a first

module that includes at least one switch and at least one capacitor) to receive the

electromagnetic signal and the in-phase oscillating signal and (d) a second frequency

down-conversion module (e.g., a second module that includes at least one switch and at

least one capacitor) to receive the electromagnetic signal and the quadrature-phase

oscillating signal.

       92.    The first frequency down-conversion module includes a first frequency

translation module (e.g., a module having one or more switches) and a first storage

module (e.g., a module having one or more capacitors). The first frequency translation


                                               19
          Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 20 of 31




module samples the electromagnetic signal at a rate (e.g., LO rate with a 25% duty

cycle) that is a function of the in-phase oscillating signal, thereby creating a first

sampled signal.

       93.     The second frequency down-conversion module includes a second

frequency translation module (e.g., a module having one or more switches) and a

second storage module (e.g., a module having one or more capacitors). The second

frequency translation module samples the electromagnetic signal at a rate (e.g., LO rate

with a 25% duty cycle) that is a function of the quadrature-phase oscillating signal,

thereby creating a second sampled signal.

       94.     ParkerVision has been damaged by the direct infringement of Hisense,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

             COUNT VI - Infringement of United States Patent No. 8,588,725

       95.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       96.     Hisense directly infringes (literally and/or under the doctrine of

equivalents) the ’725 patent by making, using, selling, offering for sale, and/or

importing in/into the United States products covered by at least claim 1 of the ’725

patent.

       97.     Hisense products that infringe one or more claims of the ’725 patent

include, but are not limited to, the Hisense Products and any other Hisense device that




                                              20
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 21 of 31




is capable of down-converting a higher-frequency signal to a lower-frequency signal as

claimed in the ’725 patent.

       98.    Each Hisense Chip is/includes an apparatus for down-converting an

electromagnetic signal (e.g., high frequency RF signal) to a lower frequency signal. Each

Hisense Chip has an aliasing module comprising a switching device (e.g., one or more

transistors) and a storage module (e.g., one or more capacitors). The aliasing module

receives as an input an RF information signal and provides as an output a down-

converted signal. The switching device of the aliasing module receives as an input a

control signal (e.g., LO signal) that controls a charging and discharging cycle of the

storage module by controlling the switching device so that a portion of energy is

transferred from the RF information signal to the storage module during a charging

part of the cycle and a portion of the transferred energy is discharged during a

discharging part of the cycle.

       99.    The control signal operates at an aliasing rate (e.g., LO rate with a 25%

duty cycle) selected so that energy of the RF information signal is sampled and applied

to the storage module at a frequency that is equal to or less than twice the frequency of

the RF information signal. The storage module generates the down-converted signal

from the alternate charging and discharging applied to the storage module using the

control signal.

       100.   ParkerVision has been damaged by the direct infringement of Hisense,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.


                                            21
          Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 22 of 31




              COUNT VII - Infringement of United States Patent No. 8,660,513

       101.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       102.     Hisense directly infringes (literally and/or under the doctrine of

equivalents) the ‘513 patent by making, using, selling, offering for sale, and/or

importing in/into the United States products covered by at least claim 19 of the ’513

patent.

       103.     Hisense products that infringe one or more claims of the ‘513 patent

include, but are not limited to, the Hisense Products and any other Hisense device that

is capable of down-converting a higher-frequency signal to a lower-frequency signal as

claimed in the ’513 patent.

       104.     Each Hisense Chip is/includes a system for frequency down-converting a

modulated carrier signal (e.g., a high frequency RF signal) to a lower frequency signal.

Each Hisense Chip has (a) a first switch (e.g., transistor), (b) a first control signal (e.g.,

LO signal) which comprises a sampling aperture (e.g., 25% duty cycle) with a specified

frequency, and (c) a first energy storage element (e.g., one or more capacitors) that

down-converts the modulated carrier signal according to the first control signal and

outputs a down-converted in-phase signal portion of the modulated carrier signal.

       105.     Each Hisense Chip has (a) a second switch (e.g., transistor), (b) a second

control signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25% duty

cycle) with a specified frequency, and (c) a second energy storage element (e.g., one or

more capacitors) that down-converts the modulated carrier signal according to the


                                               22
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 23 of 31




second control signal and outputs a down-converted inverted in-phase signal portion of

the modulated carrier signal.

       106.   Each Hisense Chip has a first differential amplifier circuit that combines

the down-converted in-phase signal portion with the inverted in-phase signal portion

and outputs a first channel down-converted differential in-phase signal.

       107.   Each Hisense Chip has (a) a third switch (e.g., transistor), (b) a third

control signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25% duty

cycle) with a specified frequency, and (c) a third energy storage element (e.g., one or

more capacitors) that down-converts the modulated carrier signal according to the third

control signal and outputs a down-converted quadrature-phase signal portion of the

modulated carrier signal.

       108.   Each Hisense Chip has (a) a fourth switch (e.g., transistor), (b) a fourth

aperture signal (e.g., LO signal), and (c) a fourth energy storage element (e.g., one or

more capacitors) that down-converts the modulated carrier signal according to the

fourth control signal and outputs a down-converted inverted quadrature-phase signal

portion of the modulated carrier signal.

       109.   Each Hisense Chip has a second differential amplifier circuit that

combines the down-converted quadrature-phase signal portion with the inverted

quadrature-phase signal portion and outputs a second channel down-converted

differential quadrature-phase signal.




                                             23
          Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 24 of 31




       110.    ParkerVision has been damaged by the direct infringement of Hisense,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

           COUNT VIII – Infringement of United States Patent No. 9,118,528

       111.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       112.    Hisense directly infringes (literally and/or under the doctrine of

equivalents) the ‘528 patent by making, using, selling, offering for sale, and/or

importing in/into the United States products covered by at least claim 1 of the ‘528

patent.

       113.    Hisense products that infringe one or more claims of the ‘528 patent

include, but are not limited to, the Hisense Products and any other Hisense device that

is capable of down-converting a higher-frequency signal to a lower-frequency signal as

claimed in the ‘528 patent.

       114.    Each Hisense Chip is/includes a system for frequency down-converting a

modulated carrier signal (e.g., high frequency RF signal) to a baseband signal. Each

Hisense Chip includes a first switch (e.g., transistor) coupled to a first control signal

(e.g., LO signal) which comprises a sampling aperture (e.g., 25% duty cycle) with a

specified frequency, wherein the first switch is on and a portion of energy that is

distinguishable from noise is transferred from the modulated carrier signal (e.g., high

frequency RF signal) as an output of said first switch during the sampling aperture of

the first control signal.


                                              24
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 25 of 31




       115.   Each Hisense Chip includes a first energy storage element (e.g., one or

more capacitors) that stores the transferred energy from the modulated carrier signal

and outputs a down-converted in-phase baseband signal portion of said modulated

carrier signal.

       116.   Each Hisense Chip includes a second switch (e.g., transistor) coupled to a

second control signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25%

duty cycle) with a specified frequency, wherein the second switch is on and a portion of

energy that is distinguishable from noise is transferred from the modulated carrier

signal (e.g., high frequency RF signal) as an output of said second switch during the

sampling aperture of the second control signal.

       117.   Each Hisense Chip includes a second energy storage element (e.g., one or

more capacitors) that stores the transferred energy from the modulated carrier signal

and outputs a down-converted inverted in-phase baseband signal portion of said

modulated carrier signal.

       118.   The portions of transferred energy from each of the first and second

switch are integrated over time to accumulate said portions of transferred energy from

which said down-converted in-phase baseband signal portion and said down-converted

inverted in-phase baseband signal portion are derived.

       119.   Each Hisense Chip includes a first differential amplifier circuit that

combines said down-converted in-phase baseband signal portion with said down-

converted inverted in-phase baseband signal portion and outputs a first channel down-

converted differential in-phase baseband signal.


                                            25
          Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 26 of 31




       120.     ParkerVision has been damaged by the direct infringement of Hisense,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

              COUNT IX - Infringement of United States Patent No. 9,246,736

       121.     The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       122.     Hisense directly infringes (literally and/or under the doctrine of

equivalents) the ‘736 patent by making, using, selling, offering for sale, and/or

importing in/into the United States products covered by at least claim 1 of the ‘736

patent.

       123.     Hisense products that infringe one or more claims of the ‘736 patent

include, but are not limited to, the Hisense Products and any other Hisense device that

is capable of down-converting a higher-frequency signal to a lower-frequency signal as

claimed in the ‘736 patent.

       124.     Each Hisense Chip is/includes a system for frequency down-converting a

modulated carrier signal (e.g., high frequency RF signal) to a demodulated baseband

signal. Each Hisense Chip has a first switch (e.g., transistor) coupled to a first control

signal (e.g., LO signal) which comprises a first sampling aperture (e.g., 25% duty cycle)

with a specified frequency, wherein the first switch is on during the first sampling

aperture and wherein the first switch is off outside the first sampling aperture.




                                              26
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 27 of 31




      125.   Each Hisense Chip has a first energy storage element (e.g., one or more

capacitors), coupled to said first switch, that outputs a down-converted in-phase

baseband signal portion of the modulated carrier signal.

      126.   Each Hisense Chip has a second switch (e.g., transistor) coupled to a

second control signal (e.g., LO signal) which comprises a second sampling aperture

(25% duty cycle) with a specified frequency, wherein the second switch is on during the

second sampling aperture and wherein the first switch is off outside the second

sampling aperture.

      127.   Each Hisense Chip has a second energy storage element (e.g., one or more

capacitors), coupled to the second switch, that outputs a down-converted inverted in-

phase baseband signal portion of the modulated carrier signal.

      128.   The first and second control signals each control a charging and

discharging cycle of their respective energy storage element so that for each switch a

portion of energy from the modulated carrier signal is transferred to the respective

energy storage element when the respective switch is on during the charging cycle, and

a portion of previously transferred energy is discharged during the discharging cycle

for each respective switch when the respective switch is off.

      129.   For each respective energy storage element, the energy discharged during

any given discharge cycle is not completely discharged, with the remaining

undischarged energy from the given discharge cycle becoming an initial condition for a

next charging cycle that begins immediately following the given discharge cycle.




                                            27
          Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 28 of 31




       130.    The down-converted in-phase baseband signal portion is derived from

energy accumulated at the first energy storage element during both the charging and

the discharging cycles for the first energy storage element. The down-converted

inverted in-phase baseband signal portion is derived from energy accumulated at the

second energy storage element during both the charging and the discharging cycles for

the second energy storage element.

       131.    Each Hisense Chip has a first differential amplifier circuit that combines

the down-converted in-phase baseband signal portion with the down-converted

inverted in-phase baseband signal portion and outputs a first channel down-converted

differential in-phase baseband signal.

       132.    ParkerVision has been damaged by the direct infringement of Hisense,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

              COUNT X - Infringement of United States Patent No. 9,444,673

       133.    The allegations set forth above are re-alleged and incorporated by

reference as if they were set forth fully here.

       134.    Hisense directly infringes (literally and/or under the doctrine of

equivalents) the ‘673 patent by making, using, selling, offering for sale, and/or

importing in/into the United States products covered by at least claim 1 of the ‘673

patent.

       135.    Hisense products that infringe one or more claims of the ‘673 patent

include, but are not limited to, the Hisense Products and any other Hisense device that


                                              28
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 29 of 31




is capable of down-converting a higher-frequency signal to a lower-frequency signal as

claimed in the ‘673 patent.

       136.    Each Hisense Chip is/includes an apparatus for down-converting an

input modulated carrier signal (e.g., high frequency RF signal) to a demodulated

baseband signal, wherein the modulated carrier signal has an amplitude variation, a

phase variation, a frequency variation, or a combination thereof.

       137.    Each Hisense Chip has a frequency down-conversion module that has a

switch (e.g., transistor), a capacitor coupled to said switch, and a pulse generator (e.g.,

LO and/or LO circuitry) coupled to the switch. The pulse generator outputs pulses to

the switch at a rate (e.g., LO rate with a 25% duty cycle) that is a function of a frequency

of the modulated carrier signal and a frequency of the demodulated baseband signal

determined according to: (the frequency of the modulated carrier signal +/− a

frequency of the demodulated baseband signal) divided by N, where N is any integer

including 1.

       138.    The pulses have apertures and the pulses cause the switch to open outside

of the apertures and cause the switch to close and sample the modulated carrier signal

during the apertures by transferring energy from the modulated carrier signal and

accumulating the transferred energy in the capacitor each time the switch is closed.

       139.    Some of the previously accumulated energy is discharged from the

capacitor into load circuitry (e.g., a resistor and/or differential amplifier) each time said

switch is open. The demodulated baseband signal is generated from (a) the

accumulating of the energy transferred to the capacitor each time the switch is closed


                                             29
        Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 30 of 31




and (b) the discharging of the some of the previously accumulated energy into the load

circuitry each time the switch is opened.

       140.   ParkerVision has been damaged by the direct infringement of Hisense,

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

                                    JURY DEMANDED

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, ParkerVision

hereby requests a trial by jury on all issues so triable.

                                   PRAYER FOR RELIEF

       WHEREFORE, ParkerVision respectfully requests that the Court enter judgment

in its favor and against Hisense as follows:

       a.     finding that Hisense directly infringes one or more claims of each of the

              patents-in-suit;

       b.     awarding ParkerVision damages under 35 U.S.C. § 284, or otherwise

              permitted by law, including supplemental damages for any continued

              post-verdict infringement;

       c.     awarding ParkerVision pre-judgment and post-judgment interest on the

              damages award and costs;

       d.     awarding cost of this action (including all disbursements) and attorney

              fees pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

       e.     awarding such other costs and further relief that the Court determines to

              be just and equitable.



                                               30
         Case 6:20-cv-00870-ADA Document 1 Filed 09/24/20 Page 31 of 31




Dated: September 24, 2020

                                        THE MORT LAW FIRM, PLLC
OF COUNSEL:
                                        /s/Raymond W. Mort, III
Ronald M. Daignault                     Raymond W. Mort, III
Chandran Iyer                           Texas State Bar No. 00791308
Jason Charkow                           raymort@austinlaw.com
Stephanie Mandir                        100 Congress Avenue, Suite 2000
GOLDBERG SEGALLA                        Austin, Texas 78701
rdaignault@goldbergsegalla.com*         Tel/Fax: 512-865-7950
ciyer@goldbergsegalla.com*
jcharkow@goldbergsegalla.com*
smandir@goldbergsegalla.com*
711 Third Avenue, Suite 1900
New York, New York 10017
Telephone: (646) 292-8700


*Pro hac vice to be filed               Attorneys for Plaintiff ParkerVision, Inc.




                                       31
